Citation Nr: 0404868	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran, who had active service from August 1953 to May 
1954, September 1954 to May 1958, and June 1961 to October 
1971, died in July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Huntington, 
West Virginia, Regional Office (RO) that appellant's claim 
for entitlement to dependency and indemnity compensation, 
death pension, and accrued benefits was denied because she 
could not be recognized as the surviving spouse of the 
veteran due to their divorce.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1959.

2.  The veteran and the appellant were divorced in January 
1982.

3.  The appellant remarried in March 1985.

4.  The appellant and her second husband were divorced in 
October 1990.  

5.  The veteran died in July 1991.

6.  The veteran's death certificate identifies him as 
divorced with no surviving spouse.

7.  In June 2002, appellant filed a claim for entitlement to 
VA death benefits, listing herself as the surviving spouse of 
the veteran but also listing her divorce from the veteran and 
subsequent remarriage and divorce from her second husband.  

CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA death benefits purposes.  38 
U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.5 
(a)(1); 3.50 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The appellant has been informed by the RO that eligibility 
for VA death benefits would require evidence that she was 
married to the veteran at the time of his death.  See August 
2002 RO determination, Statement of the Case, and 
Supplemental Statement of the Case.  Appellant argues that 
the veteran divorced her because he had a psychiatric 
disorder related to his Vietnam service.  However, she has 
not disputed that she was divorced by the veteran and was not 
married to the veteran at the time of his death.  

Absent evidence that she was married to the veteran at the 
time of his death, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  See also 38 C.F.R. § 3.159 (VCAA implementing 
regulation), which states, in pertinent part, that 
"[c]ircumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to:  (1) The claimant's 
ineligibility for the benefit sought because of...lack of legal 
eligibility;...(3) An application requesting a benefit to which 
the claimant is not entitled as a matter of law."  38 C.F.R. 
§ 3.159(d) (2003).  

The law, not the evidence, controls the outcome of this 
appeal.  See Sabonis.  Consequently, the Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of VCAA notice does not 
affect the merits of her claim or her substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Likewise, as the law not the facts control, there is no 
prejudice in the adjudication prior to any VCAA notice as 
needed pursuant to Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal in 
question.  

In general, dependency and indemnity compensation benefits 
shall be paid by VA to a veteran's surviving spouse, child, 
or parent based on service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 
C.F.R. § 3.5(a)(1) (2003).  Death pension benefits shall be 
paid by VA to the surviving spouse or child of a veteran of a 
period of war who met certain service requirements.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).  The law and regulations 
governing claims for accrued benefits state that, upon the 
death of a veteran, the surviving spouse, child, or parent 
may be paid periodic monetary benefits to which the veteran 
was entitled at the time of death, and which were due and 
unpaid.  38 U.S.C.A. § 5121 (West 2002);; 38 C.F.R. § 3.1000 
(2003).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death (emphasis added) and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation that was due to the misconduct of, or procured by 
the veteran without the fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.

The evidentiary record includes a marriage certificate 
documenting that appellant and the veteran were married in 
September 1959 in the State of West Virginia.  A copy of a 
county Circuit Court's Final Judgment documents that the 
veteran divorced the appellant in the State of West Virginia 
in January 1982.  Parenthetically, that Final Judgment 
determined that appellant and the veteran had been lawfully 
married; that the veteran had been a bona fide resident of 
said State for more than one year prior to the divorce 
action; and that irreconcilable differences existed between 
the parties. 

The evidentiary record also includes a copy of appellant's 
marriage certificate from her second marriage in March 1985 
in the State of Pennsylvania.  A copy of a county Circuit 
Court's Final Decree documents that the appellant was 
divorced by her second husband in the State of West Virginia 
in October 1990.  

The veteran's death certificate indicates that he died of a 
self-inflicted gunshot wound to the head in July 1991.  The 
death certificate lists the veteran as divorced with no 
surviving spouse at the time of his death.

In June 2002, appellant filed a claim for entitlement to VA 
death benefits, listing herself as the surviving spouse of 
the veteran but also listing her divorce from the veteran and 
subsequent remarriage and divorce from her second husband.  

The evidence of record clearly documents that the appellant 
was not the veteran's surviving spouse for VA purposes at the 
time of his death.  Although the appellant and the veteran 
were married in September 1959, they divorced in January 1982 
(more than nine years prior to the veteran's death).  The 
appellant does not contend, nor does the evidence indicate, 
that she and the veteran remarried.  In fact, appellant's 
written statements of record, including a Substantive Appeal, 
concede that she did not remarry the veteran and state that 
she was physically and verbally abused by the veteran during 
their marriage.  In addition, according to the veteran's 
death certificate, at the time of his death, he was divorced 
with no surviving spouse.  

The appellant, therefore, was not the veteran's spouse for VA 
purposes at the time of his death in July 1991.  Based on the 
evidence establishing that the veteran and the appellant were 
legally divorced in the State of West Virginia in January 
1982, the Board concludes that the appellant may not be 
recognized as the surviving spouse of the veteran for the 
purpose of receiving VA death benefits.

The appellant has argued that the veteran had a psychiatric 
disorder related to his Vietnam service and that this was the 
reason he sought the divorce.  However, even assuming that 
this was true, the fact remains that she was lawfully 
divorced by the veteran.  The determinative fact in this case 
remains that she was not married to the veteran at the time 
of his death.  It should also be pointed out that 38 C.F.R. 
§ 3.55 (2003) is not applicable, since this pertains to 
reinstatement of benefits eligibility and appellant was never 
eligible in the first place since she was not married to the 
veteran at the time of his death.  The Board has 
sympathetically considered the appellant's allegations 
concerning the circumstances that led to the divorce.  
However, the law is clear that she lacks legal entitlement to 
the benefits sought by virtue of the fact that she was not 
the veteran's spouse at the time of his death and, thus, her 
claim is without legal merit.  See Sabonis.  The Board is 
constrained by the laws enacted by Congress and promulgated 
regulations governing entitlement to VA benefits.  See 38 
U.S.C.A. § 7104.  While the circumstances of a separation may 
be significant where the parties are married but not living 
together at the time of death, such circumstances, where 
leading to a divorce are not significant.  Circumstances of 
the divorce, where there has been a divorce, are not 
determinative.

Additionally, the benefit-of-the-doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  See Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  


	(CONTINUED ON NEXT PAGE)





ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA death benefits is denied, as a 
matter of law.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



